Citation Nr: 1136060	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  09-18 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from November 1970 to November 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Tiger Team at the Regional Office (RO) in Cleveland, Ohio.  Subsequent to issuance of the rating decision, the Veteran's claims file was returned to the Houston, Texas RO.

The issue of reopening a claim for entitlement to service connection or PTSD has been raised by the records, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, other than PTSD, and the record currently reflects a diagnosis of anxiety disorder, not otherwise specified (NOS).  In April 2010, the Veteran submitted a statement indicating that a private provider, Dr. H.N., formally diagnosed PTSD, a disability for which service connection has been denied and that is not subject to current appellate review.  However, because PTSD and anxiety disorder are both mental health disorders, and because the Veteran indicated recent mental health treatment from this provider, the Board finds that a remand is necessary so that the RO/AMC can attempt to obtain the updated private treatment records for review.  38 C.F.R. § 3.159(c) (2011).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appropriate consent and release forms from the Veteran and attempt to obtain medical records from Dr. H.N., MD, and associate them with the claims file.  All attempts to obtain the records should be documented in the claims file.

If unsuccessful in obtaining these medical records, inform the Veteran and ask that he provide a copy of the outstanding medical records.  The Veteran should, if possible, obtain these records himself to expedite the case.

2.  Then, readjudicate the Veteran's claim on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC), and allowed an appropriate period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



